Case 2:17-cv-13077-AJT-RSW ECF No. 52, PageID.4000 Filed 11/10/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


NEW HAMILTON LIQUOR STORE, INC.
ET AL.,                                          Case No. 17-13077

              Plaintiffs,                        SENIOR U.S. DISTRICT JUDGE
                                                 ARTHUR J. TARNOW
                  v.
                                                 U.S. MAGISTRATE JUDGE
AMGUARD INSURANCE COMPANY,                       R. STEVEN WHALEN

              Defendant.


                                       /


      ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION [51]

      Plaintiffs brought this diversity suit against their insurance company to

enforce their contractual rights to their insurance coverage. After Plaintiffs’ liquor

store burned down, Defendant, the insurance company AmGuard, refused to pay the

claim. It reasoned that the coverage was excluded by Plaintiffs’ failure to maintain

an automatic fire alarm. On July 23, 2020, the Court denied Plaintiffs’ Motion for

Summary Judgment [36] and granted Defendant’s Motion for Summary Judgment

[37]. (ECF No. 48). Plaintiffs’ now move for reconsideration. (ECF No. 51). For the

reasons articulated below, Plaintiffs’ Motion [51] will be denied.




                                           1
Case 2:17-cv-13077-AJT-RSW ECF No. 52, PageID.4001 Filed 11/10/20 Page 2 of 4




                                 LEGAL STANDARD

The Local Rules for the Eastern District of Michigan provide as follows.

      Generally, and without restricting the court’s discretion, the court will not
      grant motions for rehearing or reconsideration that merely present the same
      issues ruled upon by the court, either expressly or by reasonable
      implication. The movant must not only demonstrate a palpable defect by
      which the court and the parties and other persons entitled to be heard on
      the motion have been misled but also show that correcting the defect will
      result in a different disposition of the case.

L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear, unmistakable,

manifest or plain.” Fleck v. Titan Tire Corp., 177 F. Supp. 2d 605, 624 (E.D. Mich.

2001) (quoting Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 262,

278 (E.D. Mich. 1997)).

                                      ANALYSIS

      Plaintiffs’ argue that “[a]t a minimum, under Michigan law, the issue of

whether [they] substantially complied with the [insurance] policy’s condition of

maintaining an ‘automatic fire alarm’ is a material fact question.” (ECF No. 51,

PageID.3925) (emphasis added). Thus, they contend that it must be presented to a

jury. (Id.). To support their argument, Plaintiffs cite Durasevic v. Grange Ins. Co. of

Mich., 328 F. Supp. 3d 770 (E.D. Mich. 2018), and Bowlers’ Alley, Inc. v. Cincinnati

Ins. Co., 108 F. Supp. 3d 543 (E.D. Mich. 2015), for the proposition that conditions

precedent, like the requirement of an automatic fire alarm in their policy’s Protective




                                          2
Case 2:17-cv-13077-AJT-RSW ECF No. 52, PageID.4002 Filed 11/10/20 Page 3 of 4




Safeguard Endorsement (“PSE”), need only be satisfied by substantial performance.

This is incorrect.

      The Sixth Circuit, as well as several District Courts therein, have recognized

that under Michigan law, the doctrine of substantial performance does not apply to

an express condition precedent like the one at issue here. See May v. Citimortgage,

Inc., 648 F. App’x 567, 572 (6th Cir. 2016); Davis Specialty Contracting, Inc. v.

Turner Constr. Co., 13-CV-10352, 2016 WL 675909, at *6 (E.D. Mich. Feb. 19,

2016) (“[S]ubstantial performance does not satisfy an express condition precedent.”

(citing Star of Detroit Line, Inc. v. Comerica Bank, No. 198090, 1999 WL 33454888,

at *3 (Mich. Ct. App. Feb. 16, 1999))). One notable exception to this general rule,

cited by Plaintiffs, is proof of loss. See, e.g., Durasevic, 328 F. Supp. 3d at 779;

Bowlers’ Alley, Inc., 108 F. Supp. 3d at 570. But that exception is not at issue here.

      The Court found, and Plaintiffs concede, that the PSE is a condition precedent

to coverage under the policy. (ECF No. 48, PageID.3903; ECF No. 51,

PageID.3925). Indeed, it is an express condition: “Failure to abide by its terms will

preclude coverage, as contemplated by subpart B of the PSE.” (ECF No. 48,

PageID.3903); see also Am. Way Cellular, Inc. v. Travelers Prop. Cas. Co. of Am.,

216 Cal. App. 4th 1040, 1054 (Cal. Ct. App. 2013) (surveying cases nationally to

opine that failure to install fire sprinklers where required in PSE negated fire

insurance coverage).


                                          3
Case 2:17-cv-13077-AJT-RSW ECF No. 52, PageID.4003 Filed 11/10/20 Page 4 of 4




      Consequently, the basic premise of Plaintiffs’ argument fails. See Troy 888

LLC v. Summit Wilshire LLC, 338393, 2018 WL 6252521, at *5 (Mich. App. Nov.

29, 2018) (“[T]he doctrine of substantial performance is inapplicable to the express

condition precedent . . . .”); Brodbeck v. Darling, 282760, 2009 WL 2343163, at *1

(Mich. Ct. App. July 30, 2009) (“Plaintiffs cite no authority for the proposition that

substantial compliance with a condition precedent is sufficient to satisfy the

condition precedent.”); see also Sun Valley, Ltd. v. Galyan’s Trading Co., LLC, 13-

13641, 2014 WL 1030956, at *7 (E.D. Mich. Mar. 17, 2014) (“[T]he doctrine of

substantial performance . . . applies only when . . . the contract does not explicitly

require the obligation that was breached.” (quoting Restatement (Second) of

Contracts, § 237 cmt. d (Am. Law Inst. 1981))). In light of this foundational error in

Plaintiffs’ argument, the remainder of Plaintiffs’ contentions, each of which go to

substantial compliance, are unavailing.

      Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion for Reconsideration [51] is

DENIED.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: November 10, 2020               Senior United States District Judge



                                          4
